Citation Nr: 0121118	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for the veteran's service connected hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1997 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, denying a compensable evaluation for bilateral 
hearing loss.  The veteran timely perfected an appeal, and 
testified at a March 2001 hearing before a Member of the 
Board of Veteran's Appeals.

The Board notes that during the hearing before the Board, the 
veteran indicated that he was to undergo VA audiological 
examination in May 2001.  In April 2001, the veteran 
submitted the requested VA examination report to the Board, 
and through his representative, waived initial RO 
consideration of this evidence.  As such, a remand for same 
is unnecessary.  See 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the veteran's bilateral hearing 
loss claim.

2. The veteran's current bilateral hearing loss is manifested 
by an average puretone decibel loss of 58 decibels 
("dbs") in the right ear, and 56 dbs in the left ear, 
with 92 percent speech recognition in both ears.

3. The veteran's hearing loss equates to a noncompensable 
disability evaluation pursuant to rating tables VI and 
VII, 38 C.F.R. § 4.85 et seq.




CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which is based on average impairment of 
earning capacity.  The disability ratings evaluate the 
ability of the body to function as a whole under ordinary 
conditions of daily life including employment.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 3.321 & 
Part 4 (2000).  Evaluations are based on the amount of 
functional impairment, that is, the lack of usefulness of the 
rated part, or system, in self support of the individual.  
38 C.F.R. § 4.10 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
However, the Board considers only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. § 4.1, 
4.2 (2000).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect elements of 
disability present.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, while 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Initially, the Board finds that with regard to the veteran's 
claim for a compensable rating for a bilateral hearing loss, 
VA's duty to assist him in developing all evidence pertinent 
to the claim has been met.  In this regard, the Board notes 
that service medical records and pertinent treatment records 
have been associated with the record, and the veteran has 
undergone several examinations, most recently in April 2001, 
to obtain a current evaluation as to the extent of his 
disability.  Moreover, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the duty to assist has 
been met, and the claim is ready for appellate review.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) (West Supp. 2001).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by a combination of the percent of 
speech discrimination and the puretone threshold average as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal auditory acuity to level 
XI for profound deafness.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, and Part 4, Diagnostic Code 6100 (2000).  
Evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86 (2000).  Therefore, the veteran's use of 
hearing aids does not, of itself, warrant a higher rating.

The Board notes that effective on June 10, 1999, the rating 
criteria for evaluating hearing loss were updated.  64 Fed. 
Reg. 25208 (May 11, 1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter, "the 
Court") has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

In light of this ruling, a review of the changes made to the 
criteria at 38 C.F.R. § 4.85, and specifically Tables VI, 
VIA, and VII, reveals that the revisions did not make any 
changes to the numeric designations assigned certain levels 
of puretone threshold or speech discrimination.  There is no 
change in the mechanical application of the appropriate 
charts to the noted auditory acuity.  The criteria at 38 
C.F.R. § 4.86 prior to June 10, 1999, merely discussed the 
use of hearing aids in conducting audiometric examinations 
and evidence used in the award of service connection for 
hearing loss.  Thus, there were substantive changes made to 
regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.

A review of both the old and new criteria indicates that this 
amended regulation is not applicable to the veteran's claim.  
It is also pertinent that the audiologist reviewing the 
veteran's examination results has not indicated that language 
difficulties or inconsistent speech audiometry scores make 
the use of both puretone average and speech discrimination 
inappropriate and would require evaluation under Table VIA.  
See 38 C.F.R. § 4.85(c) (effective prior to June 10, 1999).  
Additionally, the regulations at 38 C.F.R. § 4.86, effective 
on June 10, 1999, require the use of Table VIA when specific 
audiometry and speech discrimination scores are noted on 
examination.  A review of the veteran's audiometric 
evaluations dated August 1996 and April 1997, considered by 
the RO, as well as the current April 2001 evaluation, do not 
indicate the specific scores required by the new regulations 
at 38 C.F.R. § 4.86.  Thus the veteran's claim will be 
evaluated under 38 C.F.R. § 4.85,Tables VI and VII (2000).

The veteran was granted service connection for bilateral 
hearing loss in December 1968, and assigned a noncompensable 
rating.  A January 1997 audiogram showed speech recognition 
ability of 100 percent discrimination in both ears, with 
puretone average threshold of 50 dbs in the right and 52 dbs 
in the left ear.  This level of hearing loss, warrants a 
noncompensable rating.  See Tables VI and VII, 38 C.F.R. 
§ 4.85 (2000).  Subsequently, an August 1996 audiogram showed 
100 percent discrimination with puretone average threshold of 
56 decibels ("dbs") in the right ear, and 92 percent 
discrimination with an average puretone threshold of 54 dbs 
in the left ear.  This level of hearing loss also warrants a 
noncompensable rating.  On the most recent April 2001 VA 
examination, the veteran had pure tone thresholds in decibels 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
75
85
LEFT
20
25
40
75
85

The data shows average puretone thresholds of 58 dbs for the 
right ear and 56 dbs for the left ear, with speech 
recognition ability of 92 percent discrimination in each ear.  
Evaluating these test scores based on Table VI, 38 C.F.R. § 
4.85, shows that the veteran's right ear hearing loss is at 
Level II and his left ear is at Level I.  These levels of 
hearing loss warrant a noncompensable disability rating as 
reflected in 38 C.F.R. § 4.85, Table VII (2000).

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service connected hearing loss.  
However, the assignment of disability ratings in hearing loss 
cases are accomplished by way of a mechanical application of 
the average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Even if additional factors are considered, the record 
presents no basis for a compensable rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  There simply is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, while the veteran testified to some 
difficulty at work, he further noted he had lost no time at 
work due to his hearing impairment.  Thus the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  Moreover, the condition is not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Based on the foregoing, the claim for a higher evaluation for 
bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Accordingly, entitlement to a compensable evaluation for the 
veteran's bilateral sensorineural hearing loss is not 
warranted.


ORDER

The appeal is denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

